Citation Nr: 1008710	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-12 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to increases in the ratings for migraine 
headaches, currently assigned "staged' ratings of 0 percent 
prior to April 17, 2009 and 30 percent from that date. 

2.  Entitlement to a compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 2000 to December 2003.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2004 rating decision by the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for migraine headaches and for 
hypertension, each rated 0 percent, effective December 23, 
2003.  The Veteran also initiated appeals in several 
additional matters.  His substantive appeal, received in 
April 2006, limited his appeal to the two issues being 
addressed.  In May 2008, these matters were remanded for 
further development.  An October 2009 rating decision 
increased the rating for migraine headaches to 30 percent, 
effective April 17, 2009 (the date of a VA examination). 

The issue of entitlement to an extraschedular rating in 
excess of 50 percent for migraine headaches, and to a total 
disability rating based on individual unemployability (TDIU) 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


FINDINGS OF FACT

1.  Throughout the appeal period, since December 23, 2003, 
the Veteran's migraine headaches are reasonably shown to have 
been manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

2.  It is reasonably shown that throughout the appeal period 
the Veteran has required continuous medication for control of 
his hypertension, with a demonstrated history of diastolic 
pressures of 100 or more; diastolic pressures predominantly 
110 or more or systolic pressures predominantly 200 or more 
are not shown.


CONCLUSIONS OF LAW

1.  A 50 percent rating is warranted for the Veteran's 
migraine headaches from (the earlier effective date of) 
December 23, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code (Code) 8100 
(2009).

2.  A 10 percent (but no higher) rating is warranted for the 
Veteran's hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.104, Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

These appeals are from the initial ratings assigned with the 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, disability ratings, and effective dates has been 
made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is 
exercising his right to appeal the ratings assigned.  
Regardless, a February 2006 statement of the case (SOC) and 
an October 2009 supplemental SOC properly provided the 
Veteran notice of the criteria for rating headaches and 
hypertension, as well as further notice on the downstream 
issues seeking increased initial ratings, including of what 
the evidence showed, and  why the current ratings were 
assigned.  He has had ample opportunity to respond and 
supplement the record.  It is not alleged that notice in this 
case was less than adequate.  See Goodwin v.  Peake, 22 Vet. 
App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's service treatment records (STRs) and 
pertinent post-service medical records has been completed.  
He did not identify any pertinent, outstanding treatment 
records.  He has been examined by VA (including in April 2009 
pursuant to the Board's May 2008 remand), and the Board finds 
those examinations adequate for the purposes of the instant 
appeal.  VA's duties to notify and assist (in the matters 
addressed on the merits) are met.  Accordingly, the Board 
will address the merits of these claims. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where (as here) the ratings appealed are the initial ratings 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Migraine Headaches:

The Veteran's migraine headaches have been rated by the RO 
under Code 8100. Under this Code, migraines resulting in 
characteristic prostrating attacks averaging one in two 
months over the last several months warrant a 10 percent 
rating. Migraines resulting in characteristic prostrating 
attacks occurring on an average once a month over the last 
several months warrant a 30 percent rating.  Migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.  38 C.F.R. § 4.124a, Code 8100.

The Veteran's STRs include several entries indicating he was 
seen for migraine headaches.  He described his symptoms as 
sensitivity to light; that it hurt to wear a beret; seeing 
spots; dizziness; feeling as if he were about to pass out; 
nausea; and vomiting.  During a March 2003 visit he stated 
that he averaged 4 headaches per month with vomiting.

VA records from August 2006 to August 2009 include several 
records noting the Veteran was seen for migraine headaches.  
His symptoms were essentially of the same intensity as 
headaches he experienced while on active duty.  He indicated 
that he averaged a migraine headache at least twice a week 
which would be accompanied by nausea and vomiting.

On April 2009 VA examination it was noted that the Veteran 
related in the past 12 month period his headaches occurred 
weekly, were usually prostrating, and lasted 1 to 2 days.  
The effect on employment was noted to be that he was 
unemployed.  An MRI for intracranial pathology was 
interpreted as normal.  In conclusion the examiner listed 
findings that included that the migraine headaches prevented: 
chores, shopping, exercise, sports, recreation, traveling, 
feeding, bathing, dressing, toileting, and grooming.  It was 
noted that the headaches occurred 2-3x/week, and that the 
Veteran was totally incapacitated when they were severe. 

As noted above, an October 2009 rating decision granted an 
increased 30 percent rating for the Veteran's headaches 
effective from April 17, 2009.

The evidence of record reasonably supports a conclusion that 
a 50 percent rating is warranted for the Veteran's migraine 
headaches for the entire appeal period.  The medical evidence 
of record shows the Veteran has headaches on a weekly or 
biweekly basis (and lasting a day or longer) throughout, with 
associated symptoms requiring continuous medication (and an 
isolated, dark, quiet environment) for relief.  A VA examiner 
has described the headaches as prostrating, and the noted 
frequency and duration reasonably reflect that they are very 
frequent.  Furthermore, the April 2009 VA examiner's comments 
regarding the impact of the headaches on various activities 
reflects that the headaches produce severe economic 
inadaptability.  Notably he is not employed.  Accordingly, 
the Board finds that the criteria for a 50 percent (maximum 
schedular) rating are met, and that such rating is warranted.  
The question of whether referral for extraschedular 
consideration is indicated will be addressed in the remand 
that follows.

Hypertension:

Hypertensive vascular disease warrants a 60 percent rating 
when diastolic pressure is predominantly 130 or more.  A 40 
percent rating is warranted when diastolic pressure is 
predominantly 120 or more.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more.  A 10 percent 
rating is warranted when diastolic pressure is predominantly 
100 or more or systolic pressure is predominately 160 or 
more, or; minimum rating for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, Code 
7101. 

The Veteran's STRs show several blood pressure readings with 
diastolic pressure of 100 or more (e.g., in April 2003 blood 
pressures recorded were 153/110 and 139/101; it was noted 
that the Veteran had self-discontinued his blood pressure 
medications.

Postservice VA treatment records from August 2006 to August 
2009 continue to record diastolic blood pressures 
predominately 100 or more.  An October 2006 record shows a 
blood pressure of 146/100 while on medication for 
hypertension.  A May 2009 record shows blood pressures of 
144/98 and 140/94 (while on medication).

On April 2009 VA examination, the Veteran reported onset of 
hypertension since military service.  He reported that his 
hypertension had progressively worsened in that his 
medication had to be changed/increased to get the blood 
pressure under control.  Blood pressure in the course of the 
examination were 140/99, 143/95 and 130/97.

The Board finds that it is reasonably shown that the Veteran 
has a history of diastolic pressure of 100 or more, and 
requires continuous medication for control.  His STRs reflect 
that before treatment was initiated, his diastolic pressures 
had ranged in the 100's, and when he self discontinued his 
medications his diastolic pressures were 100 or more.  
Furthermore, On April 2009 VA examination, it was noted that 
the Veteran was on medication for control of hypertension.  
Hence, a 10 percent rating for hypertension is warranted.  

The evidence does not support a rating in excess of 10 
percent for hypertension.  At no time during the appeal 
period were diastolic pressures predominately 110 or more or 
systolic pressure predominately 200 or more shown.  
[38 C.F.R. § 4.104 provides (Note 3 following Code 7101) that 
hypertensive heart disease is to be separately rated under 
Code 7007.  Hypertensive heart disease is not diagnosed, and 
has not been service connected.  A separate rating on that 
basis is inappropriate.]

The Board has also considered whether referral of this claim 
for extraschedular consideration is warranted.  Inasmuch as 
the symptoms of, and associated impairment due to, the 
Veteran's hypertension are fully encompassed by the schedular 
criteria for the rating assigned, the schedular criteria are 
not inadequate.  Consequently, referral of this matter for 
extraschedular consideration is not indicated.  38 C.F.R. 
§ 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

A 50 percent rating effective from December 23, 2003 is 
granted for the Veteran's migraine headaches, subject to the 
regulations governing payment of monetary awards.

A 10 percent rating is granted for the Veteran's 
hypertension, subject to the regulations governing payment of 
monetary awards.


REMAND

On April 2009 VA examination the examiner opined that as a 
consequence of his migraine headaches the Veteran was 
prevented from chores, shopping, exercise, sports, 
recreation, traveling, feeding, bathing, dressing toileting, 
and grooming, and was totally incapacitated when headaches 
are severe.  The examiner also noted that the effect of the 
headache disorder on usual occupation was that the Veteran 
was unemployed.  On a previous (June 2008) VA examination, an 
examiner had also opined that due to his back pain and 
headaches (both service-connected) the Veteran was 
unemployable.  These opinions reasonably raise the matters of 
whether referral of the matter of the rating for migraine 
headaches for extraschedular consideration is indicated and 
whether a TDIU rating is warranted (See Rice v. Shinseki, 22 
Vet App. 447 (2009).which found that TDIU is considered part 
of a claim for increase).  Such matters have not yet been 
adequately addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following:

The RO should arrange for all necessary 
development (to ascertain the impairment 
and impact on occupational and daily 
activities due to migraine headaches and 
determine whether he is unemployable due 
to his service-connected disabilities), 
and 

(a) make an initial determination 
(specifically in light of the report of 
the April 2009 VA examination to assess 
the headaches; if that examination is for 
any reason found deficient, another 
examination to assess the disability 
should be arranged, and the findings 
reconciled with those of the April 2009 VA 
examiner) whether referral of the rating 
for extraschedular consideration is 
indicated (and if so process such 
referral) and 

(2) adjudicate the matter of entitlement 
to a TDIU rating.  

If a matter remaining on appeal remains 
denied (TDIU only if the Veteran timely 
files a notice of disagreement with a 
negative decision, and perfects his appeal 
after an SOC is issued) the RO should 
issue an appropriate SSOC, and afford the 
Veteran and his representative the 
opportunity to respond. The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


